DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to cooling device.
Group II, claims 11-20, drawn to cooling method.
The groups of inventions listed above do not relate to a single general inventive 
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
corresponding special technical features for the following reasons: group I and II
lack unity of invention because the groups do not share the same or corresponding 
technical feature. In particular in the practice of group II, a switching device that 
switches between collision and non-collision of the cooling water jetted from the cooling water nozzle with the divided cooling surface is not required.

During a telephone conversation with Attorney Marc S. Weiner on 08/26/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in claim 1, lines 24 and 28 and claim 3, line 4 respectively, it is suggested to replace “the another cooling water collision region” with -- the other cooling water collision region--. For claim language clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the cooling device comprising: when of a top surface of a cooling target region, a region demarcated by a cooling machine length and a full width in a width direction, or a region obtained by excluding a non- cooling region in a middle portion in the width direction from the demarcated region set as an entire cooling region, regions obtained by dividing the entire cooling region into three or more portions in the width direction set as width-divided cooling zones, and regions obtained by dividing the width-divided cooling zone into a plurality of portions in a machine length direction set as divided cooling surfaces" in in lines 2-7. In particular, it is unclear if this portion of the claim is intended to be part of the claimed apparatus or just a description of the of the hot-rolled steel sheet because it recites what appears to be entirely drawn to aspects of the hot-rolled steel sheet (i.e. article worked upon) with just a mentioning of a machine length. However, because these limitations are preceded by the phrase “the cooling device comprising;” one would have expected a listing or enumeration of the structural features of the device and not the description of the hot-rolled steel sheet in the manner as presented. The claim is therefore rendered indefinite since the metes and bound are unascertainable.
Claim 1 recites the limitation "the single cooling water collision region" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the another cooling water collision region" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the boundary" at the end of line 10.  There is 
insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the 
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of Haraguchi et al. (U.S. Patent No.  11,148,182 in view of Baumgärtel et al. (US Patent No. 9,180,504).
The patented independent claim 1 of the Patent ‘185 recites substantially all the structural features of the instant claim 1 to include at least one cooling water nozzle that jets cooling water to each of a divided cooling surfaces of a hot rolled-steel sheet or a target workpiece to form a cooling water collision region, a switching device that switches between collision and non-collision of the cooling water jetted from the cooling water nozzle onto the divided cooling surface, a temperature detecting device or a thermometer that measures a width-direction temperature distribution of the cooling target region and a control device  or a controller that controls operation of the switching device based on measurement results of the width-direction temperature distribution by the temperature detecting device, except a device configuration that allows the cooling device to jets the cooling water onto a top surface of the hot-rolled sheet or the target workpiece. 
However, Baumgärtel et al., teaches that cooling devices for hot-rolled steel sheets or a targeted workpiece are configured for jetting cooling water onto either the top surface or the bottom surface or both hot-rolled steel sheets or a targeted workpiece (see Baumgärtel et al., abstract, figures and column 6, lines 13-43). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling apparatus of Patent ‘185 to cooled the top surface of a hot-rolled sheet as exemplified by Baumgärtel et al., since doing so would reasonably yield the expected result without necessarily calling for redesign or design modification.

Allowable Subject Matter
10.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and also a terminal disclaimer filed to overcome the double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected.
11.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach and or adequately suggest a switching device that switches between collision and non-collision of the cooling water jetted from the cooling water nozzle, a temperature detecting device that measures a width-direction temperature distribution of the cooling target region and a control device  that controls operation of the switching device corresponding to each of a plurality of the divided cooling surfaces  based on measurement results of the width-direction temperature distribution by the temperature detecting device in the manner as claimed.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soderlund (US 8,634,953), Ueoka et al. (US 8,404,062), Serizawa et al. (US 7,718,018), Yoshii et al. (US 8,359,894) and Hayashi et al. (US 10,350,659).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733